Citation Nr: 0405399	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  96-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for traumatic arthritis and degenerative discogenic 
disease of the lumbar spine, for the period prior to 
September 23, 2002.

2.  Entitlement to an increased rating in excess of 40 
percent for traumatic arthritis and degenerative discogenic 
disease of the lumbar spine, for the period on and subsequent 
to September 23, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis, status post meniscectomy.  

4.  Entitlement to an increased rating for left knee 
instability, status post meniscectomy, currently assigned a 
10 percent evaluation.  

5.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty for training from July 1962 to 
January 1963 and active service from November 1965 to 
November 1968 and July 1971 to September 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO), which confirmed a 40 percent evaluation for residuals 
of a compression fracture of the lumbar spine with arthritis; 
confirmed a 10 percent evaluation for residuals of a left 
knee meniscectomy (coded under Diagnostic Codes 5010 and 5257 
for rating left knee traumatic arthritis and instability, 
respectively); and confirmed a 10 percent evaluation for 
hypertension.  

A January 1996 RO hearing was held.  With regard to a 
procedural matter involving the issue of an increased rating 
in excess of 10 percent for hypertension, the VA in 1997 
amended its regulations for rating cardiovascular system 
disabilities.  See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104 (1998-2003)), effective 
January 12, 1998.  

Appellant subsequently appealed a May 1998 rating decision, 
which, in part, assigned a separate 10 percent evaluation for 
left knee arthritis, status post meniscectomy, effective 
January 13, 1995.  See June 1998 written statement from 
appellant's representative.  See also AB v. Brown, 6 Vet. 
App. 35 (1993).  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
left knee arthritis disability rating appellate issue as that 
delineated on the title page of this decision. 

In December 2000, the Board remanded the case to the RO to 
schedule a Travel Board hearing.  The hearing was scheduled 
and he did not report for the hearing.  He has not suggested 
there was good cause for his failure to report, nor has he 
requested an additional hearing.  Thus, these matters are 
back before the Board for appellate review

During the pendency of this appeal, the VA's rating schedule 
for rating intervertebral disc syndrome (Diagnostic Code 
5293) was amended, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  There was additional 
change in rating back disorders effective in September 2003, 
that should also be applied to this criteria.  A March 2003 
rating decision reclassified the service-connected low back 
disability as traumatic arthritis and degenerative discogenic 
disease of the lumbar spine, and continued the 40 percent 
rating; and granted service connection and assigned a 10 
percent evaluation for left knee postoperative scar, all 
effective January 13, 1995.  Appellant has not subsequently 
expressed timely disagreement with that left knee 
postoperative scar disability evaluation. 

The Board will render a decision herein on the appellate 
issues as delineated on the title page of this decision, 
except for the issue of an increased rating in excess of 40 
percent for traumatic arthritis and degenerative discogenic 
disease of the lumbar spine, for the period on and subsequent 
to September 23, 2002, which will be dealt with in the REMAND 
section below.  This appellate issue is being REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.; and 
VA will provide notice if further action is required on 
appellant's part.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, appellant's 
service-connected low back disability was manifested 
primarily by low back pain, muscle spasms, and limitation of 
motion.  Deep tendon reflexes were diminished but present; 
and no foot drop or other serious gait impairment was shown.  
The service-connected low back disability may not reasonably 
be characterized as more nearly approximating pronounced 
intervertebral disc syndrome for that period in question.  

2.  The appellant's service-connected left knee disability is 
manifested primarily by painful motion, instability, and 
arthritic joint pathology.  The clinical evidence reveals 
left knee extension limited to 5 degrees or less, and no less 
than 90 degrees' flexion.  He exhibits an antalgic gait 
impairment and requires utilization of a metal knee brace and 
cane.  The left knee has been medically described as having 
only slight instability.  No more than slight limitation of 
motion or slight instability of the left knee has been 
demonstrated.  

3.  Appellant's service-connected hypertension is manifested 
primarily by borderline elevated blood pressure readings.  
The clinical evidence reveals diastolic blood pressure 
predominantly less than 100 and systolic blood pressure 
predominantly less than 150, and no cardiomegaly.  His 
hypertensive disease has been medically described as well-
controlled with medication.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for traumatic arthritis and degenerative discogenic 
disease of the lumbar spine, for the period prior to 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 (effective 
prior to September 23, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee arthritis, status post meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5260, 5261 (2003).  

3.  The criteria for an increased rating in excess of 10 
percent for left knee instability, status post meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Code 5257 (2003).  

4.  The criteria for an evaluation in excess of 10 percent 
for appellant's service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, Code 7101 
(effective prior to, on and subsequent to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities of the low back 
and left knee and hypertensive disease over the years are 
documented in the medical evidence.  Additionally, numerous 
VA examinations were conducted in the 1990's and in 2000 and 
2003 (including May 2000 and April 2002 VA cardiologic 
examinations and May 2000 and January 2003 VA orthopedic 
examinations), which are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue.  Such 
examinations provide a clear picture of all relevant symptoms 
and findings for the periods in question, particularly in 
terms of their impact on industrial functioning.  Although 
the report of a January 2003 VA orthopedic examination 
specifically noted therein that appellant had failed to 
report for another examination by a different examiner, this 
is not significant, since the orthopedic examination that was 
conducted appears adequate.  Additionally, numerous VA 
outpatient clinical records are associated with the claims 
folders.  The examinations reports in particular described in 
sufficient detail the orthopedic and neurologic symptoms 
attributable to the service-connected low back disability, 
the orthopedic symptoms attributable to the service-connected 
left knee disability, and any cardiovascular symptomatology, 
including blood pressure.  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity of the service-connected 
disabilities at issue than that shown in said VA examinations 
and other evidence of record.  

It is apparent to the Board that the appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that indicates the severity of the 
service-connected disabilities at issue.  See, in particular, 
the Statement of the Case and subsequent Supplemental 
Statements of the Case, which set out the applicable 
evidence, laws, regulations, and rating criteria, and the 
reasons for denial of said claims.  

Additionally, the RO, in a June 2001 letter, specifically 
advised the appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  Assuming arguendo that a VCAA notice must 
also be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on an increased 
rating claim as in the instant case, since the disability 
rating claims involving the low back, left knee, and 
hypertensive disease were filed in 1995 and the initial 
adverse rating decision in question was rendered years prior 
to the enactment of the Veterans Claims Assistance Act of 
2000, a VCAA notice simply could not have been provided the 
appellant prior to the initial unfavorable RO decision on the 
increased rating claims.  Thus, a pre-adjudication VCAA 
notice was not possible in the instant case.  Pelegrini does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.   

Again, it is emphasized that the RO appropriately developed 
the appellate claims and obtained numerous 
outpatient/inpatient clinical records and VA examinations 
that adequately assessed the nature and severity of the 
service-connected disabilities at issue.  Furthermore, 
appellant was provided a VCAA notice in 2001 shortly after 
the enactment of the Veterans Claims Assistance Act of 2000.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Increased Rating in Excess of 40 Percent for Service-
Connected Low Back Disability, for the Period Prior to 
September 23, 2002.

The appellant was awarded service connection for residuals of 
a compression fracture of the lumbar spine with arthritis by 
a May 1984 rating action.  The award was based on service 
medical records reflecting treatment for low back injuries, 
including a January 1973 impression of a minimal L1 
compression fracture and 1976 radiographic findings of L5-S1 
retrograde slippage attributed to degeneration of lower 
apophyseal joints.  Interestingly, actual x-rays of the 
lumbar spine in January 1973 were negative.  The rating 
action assigned a 10 percent rating based on a February 1984 
VA examination that revealed essentially no restriction of 
low back motion.  No deformity of a vertebral body has ever 
been clinically established.

On December 1991-January 1992 VA examination, the appellant 
had marked lumbar paraspinal muscle spasms and ranges of 
motion of the back were limited.  X-rays of the lumbosacral 
spine revealed mild disc narrowing and degenerative changes.  
The impression was residuals of a compression fracture of the 
lumbar spine with traumatic arthritis.  A February 1992 
rating decision increased the evaluation for the service-
connected low back disability from 10 percent to 20 percent.  
However, after VA hospitalization for low back pain, a 
subsequent August 1992 rating decision increased the 
evaluation for the service-connected low back disability from 
10 percent to 40 percent.  On January 13, 1995, appellant 
filed a reopened claim for an increased rating for the 
service-connected low back disability.  

On May 1995 VA orthopedic examination, appellant's complaints 
included low back pain with radiation down the lower 
extremities; an inability to lift heavy objects; and 
limitation of ambulation to less than 2-3 city blocks before 
needing to stop.  It was noted that a November 1992 CT scan 
had shown L5-S1 disc herniation with narrowing.  Clinically, 
there was lumbosacral tenderness.  The back exhibited 40 
degrees' flexion, 15 degrees' extension, and 20 degrees' 
lateroflexion, bilaterally.  There were no lower extremity 
neurologic deficits, except the right ankle jerk was 
diminished.  A straight leg raising test elicited low back 
pain at 45 degrees on the right and 50 degrees on the left.  
X-rays of the lumbosacral spine revealed degenerative disc 
disease and arthritic changes.  Vertebral bodies were 
otherwise well-maintained in height and alignment.  

On December 1995-January 1996 VA hospitalization, appellant 
had complaints of moderately severe low back pain.  Deep 
tendon reflexes were hypoactive but equal and paraspinal 
musculature was tender.  A December 1995 VA CT scan of the 
lumbosacral spine revealed slight progression of left lateral 
disc herniation at L5-S1 compared to a November 1992 study.  
After treatment, his condition improved somewhat with 
reduction of low back pain.  

During a January 1996 RO hearing, appellant testified that he 
had back pain daily with muscle spasms 2-3 times per week; 
that he was unable to ambulate far; that he had worked in 
tractor trailer brake shoe repair; that he was unemployed 
since 1988; and that after absenteeism due to 
hospitalization, he had been fired.  

On February-March 1997 VA hospitalization, appellant received 
a course of intensive physical therapy to improve activities 
of daily living and control of low back pain.  It was noted 
that with physicial therapy, his low back pain improved and 
was relieved to a great extent.  He was able to ambulate 
independently without discomfort a distance greater than 300 
feet.  

On September 1997 VA orthopedic examination, appellant's gait 
was described as antalgic on the left.  His complaints 
included constant low back pain with intermittent radiation 
down the lower extremities.  Clinically, the back exhibited 
35 degrees' flexion, 19 degrees' extension, 15 degrees' 
lateroflexion to the right, 25 degrees' lateroflexion to the 
left, and 35 degrees' rotation, bilaterally.  He appeared to 
grimace with ranges of motion testing and movement on the 
examining table.  Deep tendon reflexes in the lower 
extremities were "1-2+" and equal, bilaterally.  There was 
left thigh atrophy compared to the right.  Muscle strength 
was "4/5 at the left knee; "4+ to 5" at the right knee; 
and otherwise was "4+ to 5/5" in the lower extremities.  
Sensation was intact.  A straight leg raising test was 
negative, bilaterally.  The back was tender on palpation, but 
no muscle spasms were apparent.  Degenerative changes and 
narrowing at L5-S1 intervertebral level were assessed.  The 
examiner noted that there was CT scan evidence of left 
lateral disc herniation at L5-S1 with clinical symptoms 
consistent with central disc herniation.  

On September 1997 VA neurologic examination, the appellant's 
complaints included constant low back pain.  He had last 
worked in 1988.  The examiner noted that the "veteran does 
not have a clear fracture to my evaluation of the lumbar 
spine or lumbar spine CT."  Clinically, deep tendon reflexes 
were "2+", although ankle jerks were "1+."  Lower 
extremity muscle strength was "5/5."  He was able to walk 
on heels and toes, although stiffly and with use of a cane.  
The impression was "low back pain and...a small left lateral 
disc herniation at L5-S1.  There is no clear sensory loss or 
motor loss to support the diagnosis of definite 
radiculopathy.  He does have decreased ankle jerks 
bilaterally which may be on a metabolic basis."

VA clinical records dated from March 1996 to August 1999 
indicated that appellant had complaints of low back pain and 
muscle spasms.  

On May 2000 VA orthopedic examination, appellant's complaints 
included constant low back pain with intermittent radiation 
down the lower extremities.  It was reported that back pain 
prevented activities of daily living; and that he was unable 
to ambulate greater than 200 feet without an increase in low 
back pain.  Clinically, he ambulated with an antalgic gait 
with grimacing; and wore a knee brace.  The back had 
tenderness at the lumbosacral area without muscle spasms.  
The back exhibited 40 degrees' flexion, 17 degrees' 
extension, 15 degrees' lateroflexion to the right, 20 
degrees' lateroflexion to the left, and 35 degrees' rotation, 
bilaterally.  He appeared to grimace with painful expression 
with ranges of motion testing.  Deep tendon reflexes in the 
lower extremities were "2+" at the knees and "1+" at the 
ankles.  Muscle strength was "4/5 at the left quadriceps and 
"5/5" at the right quadriceps.  Sensation was intact.  A 
straight leg raising test was positive at 70 degrees, 
bilaterally.  X-rays of the lumbosacral spine revealed L5-S1 
disc space narrowing with associated end-plate changes.  The 
remaining vertebral body heights and disc spaces were 
preserved.

VA clinical records dated from June 1998 to February 2002 
indicated that appellant had complaints of low back pain with 
right-sided radiculitis.  Significantly, in February 2002, it 
was reported that appellant's chronic back pain continued at 
a 6 out of 10 level, but was relieved to a 0 level with 
medication.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back 
disability, for the applicable period in question.  

A 40 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 5292 for severe limitation of motion of 
the lumbar segment of the spine.  38 C.F.R. Part 4, Code 
5292.  Parenthetically, in recent final rules (which will be 
discussed more fully below), the VA set out what normal 
ranges of back motion are as including forward flexion from 0 
to 90 degrees; extension from 0 to 30 degrees; lateroflexion 
from 0 to 30 degrees, bilaterally; and rotation from 0 to 30 
degrees, bilaterally.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 40 percent evaluation is the maximum 
evaluation assignable under Diagnostic Code 5295 for severe 
lumbosacral strain.  With respect to the period prior to 
September 23, 2002, the 40 percent evaluation in effect for 
the appellant's low back disability is the maximum evaluation 
assignable under Diagnostic Code 5292 or 5295, respectively, 
for severe limitation of lumbar spine motion or lumbosacral 
strain.  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement but abnormal mobility is present that 
requires a neck brace (jury mast).  In other cases, the 
residuals are rated on the basis of definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  Although the appellant was awarded service connection 
for residuals of a compression fracture of the lumbar spine 
with arthritis by a May 1984 rating action, this was 
apparently based on a January 1973 service medical record's 
clinical impression of a minimal L1 compression fracture 
despite the fact that actual x-rays of the lumbar spine in 
January 1973 were negative.  Regardless, none of the in-
service or post-service radiographic studies have actually 
shown any residual lumbar vertebral body 
deformity/compression fracture as to warrant an additional 10 
percent rating for vertebral body deformity under Diagnostic 
Code 5285.  Furthermore, since a vertebral fracture or 
ankylosis of the lumbar spine has not been recently 
clinically shown or approximated, Diagnostic Code 5285 and 
5289, respectively, are not for application.  

During the pendency of this appeal, the VA's rating schedule 
for rating intervertebral disc syndrome (Diagnostic Code 
5293) was amended, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  As noted above, there is 
a subsequent change for all back criteria effective in 
September 2003.  These criteria are for application as will 
be set forth below.  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, it should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 
55 (1998).  

Under the earlier version of Diagnostic Code 5293, a 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc), and little intermittent relief.  38 C.F.R. 
Part 4, Code 5293.  However, with respect to the period prior 
to September 23, 2002, the clinical evidence did not reveal 
any severe neurologic deficits, particularly since deep 
tendon reflexes of the lower extremities were present and 
sensation/motor status was not significantly decreased.  See, 
for example, May 2000 VA orthopedic examination, which 
indicated that ankle and knee jerks were active and muscle 
strength of the lower extremities was nearly normal.  
Although the radiographic evidence revealed some evidence of 
lumbosacral disc herniation, this has not been clinically 
shown to result in severe neurological deficits involving the 
lower extremities.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  Although muscle spasm and 
restricted motion of the low back were clinically shown, even 
assuming that the overall severity of the restricted motions 
of the low back was severe, it is reiterated that the 40 
percent evaluation in effect for the appellant's low back 
disability is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295, respectively, for severe 
limitation of lumbar spine motion or lumbosacral strain.  

Even assuming that the clinical evidence for the period in 
question indicated that limitation of low back motion was 
severe, nevertheless he retained significant back movement 
and function.  His low back disability was not shown to 
preclude ambulation or other functions, albeit these 
activities were limited by his back pain as contemplated by 
the 40 percent rating in effect.  Furthermore, his back pain 
was not described as excruciating in severity, and any lumbar 
discogenic/arthritic disease was not clinically shown to 
result in severe sensory or motor impairment in the lower 
extremities.  In particular, the clinical evidence did not 
reveal that the lumbar discogenic/arthritic disease produced 
foot drop, which could indicate complete or severe incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  There was simply no evidence of foot 
drop nor was foot drop claimed during the period in question.  

In pertinent part, 38 C.F.R. § 4.14 states: "evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Again, the 40 percent rating in 
effect for the appellant's back disability for the period in 
question is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief, which has not been clinically 
shown.  Although lumbar discogenic/arthritic disease has been 
demonstrated, it does not result in any pronounced neurologic 
symptomatology or dysfunction.  

Additionally, for the period prior to September 23, 2002, 
assigning separate ratings for the musculoskeletal/orthopedic 
aspects of the lumbar strain/discogenic disease under 
Diagnostic Code 5292 or 5295 and the neurologic aspects of 
the lumbar discogenic disease under Diagnostic Codes 5293, 
would constitute pyramiding, since the 40 percent rating 
assigned under Diagnostic Code 5293 contemplates orthopedic 
as well as neurologic aspects of said disability.  Clearly, 
Diagnostic Code 5293 contemplates lumbar radiculopathy 
affecting the lower extremities, such as radicular pain with 
functional limitations.  See also VA O.G.C. Prec. Op. No. 36-
97 (Dec. 12, 1997).  In particular, the criteria in 
Diagnostic Code 5293 include muscle spasms, as does 
Diagnostic Code 5295.  

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59 (2003), pertaining to 
painful motion from arthritis, and 38 C.F.R. § 4. 71a (2003), 
Diagnostic Code 5003, pertaining to rating criteria for 
arthritis.  For example, Diagnostic Code 5003 provides: 
"Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  In short, a 40 percent rating 
assigned under Diagnostic Code 5293 contemplates orthopedic 
aspects of the lumbar discogenic disease, specifically the 
effect musculoskeletal-caused pain and muscle spasms have 
upon movement of the spine, as well as the neurologic aspects 
of lumbar discogenic disease, specifically the effect of 
sciatic neuropathy affecting the lower extremities; and these 
are duplicative of or overlap with each other such that to 
assign separate ratings under Diagnostic Codes 5292, 5295, 
and 5293 would be pyramiding, for the period prior to 
September 23, 2002.  

An extraschedular evaluation for the period in question is 
not for consideration, since the evidence does not show that 
the service-connected low back disability presented such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant's low back disability for the 
period in question was manifested by painful limitation of 
motion, and was more than adequately compensated for by the 
40 percent evaluation in effect for the degree of functional 
loss resulting therefrom.  His back pain, limitation of 
motion, and any lumbosacral disc herniation/arthritis evident 
on x-ray are contemplated in the 40 percent rating in effect.  
The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.  


II.  An Initial Evaluation in Excess of 10 Percent for Left 
Knee Arthritis and an Increased Rating in Excess of 10 
Percent for Left Knee Instability.

The service medical records indicate that appellant was 
treated for left knee pain and swelling, diagnosed as septic 
arthritis.  Later during service, he injured that knee and 
underwent a left medial meniscectomy.  

The appellant was awarded service connection for residuals of 
a left meniscectomy by a May 1984 rating action, which coded 
that disability under Diagnostic Code 5257 (a code for rating 
knee impairment including recurrent subluxation/lateral 
instability).  The rating action assigned a 10 percent rating 
based on a February 1984 VA examination that revealed 
painful, slight limitation of left knee flexion (the knee 
exhibited 0 degrees' extension and 120 degrees' flexion).  It 
should be pointed out that normal ranges of motion of the 
knee are considered 0 degrees' extension and 140 degrees' 
flexion.  See 38 C.F.R. § 4.71, Plate II, (2003).  X-rays of 
the left knee were negative.  

Private clinical records indicate that in January 1988, 
appellant had medial collateral and anterior cruciate 
ligamentous laxity.  He underwent arthroscopic surgery for 
repair of irregularity and flap tears of the remains of an 
old medial meniscus, status post sub-total medial 
meniscectomy.  Early traumatic arthritis was diagnosed.  
After an April 1988 rating decision reduced the evaluation 
for the left knee disability from 10 percent to 
noncompensable, an August 1992 rating action increased the 
evaluation to 10 percent and coded that left knee disability 
under Diagnostic Codes 5010 and 5257 (respective codes for 
rating traumatic arthritis and instability).  

On January 13, 1995, appellant filed a reopened claim for an 
increased rating for the service-connected left knee 
disability.  

On May 1995 VA orthopedic examination, appellant's complaints 
included constant left knee pain and that the knee would 
"give out" on ambulation.  Clinically, the knee was tender 
and slight mediolateral collateral ligamentous laxity was 
noted.  The left knee exhibited painless ranges of motion 
measured as 0 degrees' extension and 140 degrees' flexion.  
Left lower extremity muscle strength was "4-4.5/5."  X-rays 
of that knee revealed minimal degenerative changes.

A September 1995 rating decision confirmed a 10 percent 
evaluation for residuals of a left knee meniscectomy (coded 
under Diagnostic Codes 5010 and 5257 for rating left knee 
traumatic arthritis and instability, respectively).  

During a January 1996 RO hearing, appellant testified that 
the left knee was constantly painful, that he wore a knee 
brace, and that the knee had given out "a couple of times" 
resulting in falls.  

On September 1997 VA orthopedic examination, appellant's 
complaints included left knee pain and that that knee would 
"give out" several times per month.  Clinically, appellant 
appeared to grimace on range of motion testing of that knee 
and with ambulation without a cane.  He was wearing a 
neoprene knee brace with bilateral metal hinges and a 
patellar cut-out.  It was noted that gait, particularly 
without a cane, was antalgic on the left.  The left knee 
exhibited 0 degrees' extension and 90 degrees' flexion, with 
grimacing noted.  The knee was tender in the patellar area.  
Slightly increased mediolateral instability of that knee was 
noted, without effusion or swelling.  X-rays of that knee 
were interpreted as consistent with mild degenerative 
changes.

A May 1998 rating decision assigned a separate 10 percent 
evaluation for left knee arthritis, status post meniscectomy, 
effective January 13, 1995.  

VA clinical records dated from March 1996 to August 1999 
indicated that appellant had complaints of left knee pain and 
an antalgic gait.  

On May 2000 VA orthopedic examination, appellant's complaints 
and clinical findings were essentially similar to those 
reported on the aforementioned September 1997 VA orthopedic 
examination.  Clinically, he ambulated with an antalgic gait 
with grimacing; and wore a knee brace.  It was reported that 
a knee brace helped him with mediolateral instability.  The 
left knee lacked 3 degrees' extension and exhibited 90 
degrees' flexion, with grimacing noted.  Slight mediolateral 
instability of that knee was noted on valgus/varus stress 
test.  He had no apparent fatigueability, but had 
incoordination and mild weakness of movement due to an 
antalgic gait.  

VA clinical records dated from June 1998 to February 2002 
indicated that appellant had various joint pain.  

On January 2003 VA orthopedic examination, appellant's 
complaints included left knee pain, effusion, and 
instability.  It was reported that prolonged driving in a car 
would increase knee stiffness.  Clinically, he ambulated with 
an antalgic gait.  The left knee exhibited painless ranges of 
motion measured as 5 degrees' extension and 110 degrees' 
flexion.  He moved his knee slowly.  Patella compression 
caused discomfort but without patella jerking.  
Significantly, there was no anterior/posterior instability, 
bony deformity, swelling, or effusion.  It was noted that 
appellant ambulated with a left knee brace with mild 
incoordination for long distances and without increased 
fatigueability.  X-rays of that knee were interpreted as 
consistent with mild degenerative changes.

Significantly, in 1997, a VA General Counsel opinion held 
that a claimant with arthritis and instability of a knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997).  A subsequent May 1998 
rating decision assigned a separate 10 percent evaluation for 
appellant's left knee arthritis, status post meniscectomy, 
effective January 13, 1995, date of reopened claim, in 
addition to the 10 percent evaluation already in effect for 
the left knee disability based on instability.  

With respect to the issue of entitlement to an initial rating 
in excess of 10 percent for the left knee based on limitation 
of motion due to arthritis, traumatic/degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Codes 5003 and 5010.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.  

Since May 1995 and September 1997 VA orthopedic examinations 
reported left knee extension as a normal 0 degrees, and May 
2000 and January 2003 VA orthopedic examinations respectively 
reported left knee extension as lacking only 3 and 5 degrees, 
it is the Board's opinion that the criteria for an increased 
evaluation in excess of 10 percent for the left knee 
disability based on limitation of motion due to arthritis 
have not been more nearly met under Diagnostic Code 5261, 
since a 20 percent evaluation requires that extension be 
limited to at least 15 degrees.  That degree of limitation of 
extension has not been shown by the overall clinical evidence 
of record.  Additionally, an evaluation in excess of 10 
percent would not be warranted under Diagnostic Code 5260, 
since the May 1995, September 1997, May 2000, and January 
2003 VA orthopedic examinations reveal no less than 90 
degrees' flexion of the left knee.  In fact, limitation of 
flexion did not even meet the criteria for a compensable 
evaluation under Diagnostic Code 5260.  

Thus, it is the Board's opinion that an initial rating in 
excess of the currently assigned 10 percent for the service-
connected left knee disability based upon limitation of 
motion due to arthritis would not be warranted, since the 
recorded limitation of extension or flexion measurements did 
not meet the criteria for a higher evaluation under 
Diagnostic Code 5260 or 5261.  

With respect to the issue of entitlement to an increased 
rating in excess of 10 percent for the left knee based on 
instability, the recent clinical evidence reveals that 
appellant does have instability of the left knee.  However, 
on May 1995, September 1997, May 2000, and January 2003 VA 
orthopedic examinations, the left knee instability was 
clinically described as no more than slight, albeit his gait 
was antalgic, he wore a knee brace, and utilized a cane.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  The overall 
clinical evidence indicates that appellant's left knee joint 
instability is no more than slight, although requiring 
utilization of a metal knee brace and cane.  Thus, on this 
point in controversy as to knee instability, the Board 
concludes that the negative evidence, including the 
consistent medical description of left knee instability as 
only slight, outweighs any  positive evidence.  

Although appellant experiences painful knee motion as 
alleged, Diagnostic Code 5003 or 5010 for rating arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful knee motion is adequately compensated for under the 
10 percent rating for the service-connected left knee based 
on arthritis.  See also DeLuca, supra.  To assign an 
additional separate rating for painful knee motion under 38 
C.F.R. §§ 4.10, 4.40, and/or 4.45, would constitute 
pyramiding, since it would compensate for the same knee pain 
as associated with the service-connected arthritis of that 
knee.  See 38 C.F.R. § 4.14 and Esteban, supra.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected left knee disability did 
not preclude ambulation nor required frequent 
hospitalizations.  

The separate 10 percent ratings assigned by the RO for 
arthritis and instability of the left knee more than 
adequately compensate appellant for any painful motion and 
other associated functional impairment of that knee that he 
may experience.  Thus, since the appellant's left knee 
exhibits considerable ranges of motion and no more than 
slight instability, and does not preclude ambulation, 
although gait is antalgic and painful, the service-connected 
left knee disabilities in question are adequately compensated 
for by the separate 10 percent ratings in effect based on 
limitation of motion due to arthritis and instability.  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of the 
left knee disabilities rating issues on appeal, for the 
aforestated reasons.  


IV.  An Increased Rating in Excess of 10 Percent for 
Hypertension

With regard to a procedural matter involving the issue of an 
increased rating in excess of 10 percent for hypertension, 
the VA in 1997 amended its regulations for rating 
cardiovascular system disabilities.  See 62 Fed. Reg. 65,207-
224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 (1998-
2003)), effective January 12, 1998.  Since appellant's claim 
for an increased rating for the service-connected 
hypertension was filed prior to January 12, 1998, the Board 
will consider the pertinent rating criteria under the old and 
newly amended rating criteria, whichever is more beneficial 
to appellant.  See Karnas and Rhodan, supra.  

The appellant's hypertension was rated by the RO as 10 
percent disabling under Diagnostic Code 7101.  In pertinent 
part, under Diagnostic Code 7101 effective prior to January 
12, 1998, hypertensive vascular disease (essential arterial 
hypertension) may be assigned a 10 percent evaluation where 
the diastolic pressure is predominantly 100 or more.  A 
minimum 10 percent rating may be assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation requires diastolic blood 
pressure of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more and severe symptoms.

In pertinent part, under Diagnostic Code 7101 effective on 
and subsequent to January 12, 1998, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) may 
be assigned a 10 percent evaluation where the diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.

Appellant's service medical records reveal that mild 
essential hypertension was diagnosed.  

The appellant was awarded service connection for hypertension 
by a May 1984 rating action, which assigned a noncompensable 
rating based on a February 1984 VA examination that showed 
diastolic blood pressure readings were all less than 100, 
that he was not receiving any treatment for hypertension, and 
that mild essential hypertension was diagnosed.

An April 1988 rating decision increased the evaluation for 
hypertension from noncompensable to 10 percent, although 
diastolic blood pressure readings were predominantly less 
than 100 and appellant was not receiving antihypertensive 
medication or other treatment.  

VA clinical records dated in the 1990's revealed that 
diastolic blood pressure readings were predominantly less 
than 100.  During February-April 1992 VA hospitalization, 
extensive testing, including electrocardiogram and Holtor 
monitor, were within normal limits.  A chest x-ray was 
unremarkable.  Interestingly, an April 1992 VA examination 
report noted that appellant had recently quit smoking.  

On June 1995 VA cardiovascular examination, it was noted that 
appellant did not report any target organ symptoms.  Blood 
pressure readings were recorded as 134/86; 134/86 (sitting); 
140/84 (prone); and 148/102 (standing).  Clinically, the 
heart was unremarkable.  He was taking Propranolol.  

During a January 1996 RO hearing, appellant testified that he 
was taking antihypertensive medication.

During February-March 1997 VA hospitalization for a back 
disability, antihypertensive medication was restarted due to 
elevated blood pressure, and his blood pressure was stable 
during the hospital stay.  Due to chest pain complaints, 
diagnostic testing, including electrocardiogram and CPK 
[creatine phosphokinase], were within normal limits; and 
musculoskeletal chest wall pain was diagnosed.  

On September 1997 VA cardiovascular examination, appellant 
had no chest pain, shortness of breath, paroxysmal nocturnal 
dyspnea, or orthopnea.  Blood pressure was recorded as 
140/82.  Clinically, the heart was unremarkable.  An 
electrocardiogram revealed normal sinus rhythm and although 
left ventricular hypertrophy only by voltage was noted, the 
electrocardiogram was interpreted as normal.  A chest x-ray 
was unremarkable.  On a second September 1997 VA 
cardiovascular examination, appellant's blood pressure 
readings were recorded as 116/79 (sitting); 127/83 (prone); 
and 124/88 (standing).  The examiner stated that appellant's 
antihypertensive medication (Propranolol) appeared to 
"really be controlling his blood pressure."  Clinically, 
the heart was unremarkable.  

VA clinical records dated from March 1996 to August 1999 
indicated that appellant's blood pressure was within normal 
limits or occasionally mildly elevated.  A February 1998 
electrocardiogram revealed normal sinus rhythm, but was 
interpreted as abnormal apparently based on a nonspecific T-
wave abnormality.  

On May 2000 VA cardiovascular examination, appellant stated 
that ambulation was limited to one and a half city blocks 
because of left knee pain.  He had no dyspnea, paroxysmal 
nocturnal dyspnea, or orthopnea.  Although appellant reported 
occasional mid-chest pain, the examiner appeared to attribute 
this to noncardiac cause, noting a history of musculoskeletal 
chest wall pain.  Blood pressure readings were recorded as 
132/82; 127/83; and 123/83.  Clinically, the heart was 
unremarkable.  An electrocardiogram and chest x-ray were 
normal.  Controlled hypertension, no evidence of heart 
disease, and musculoskeletal chest wall pain were assessed.  

VA clinical records dated from June 1998 to February 2002 
indicated that appellant's blood pressure was 136/79 in 
February 2002.  Clinically, the heart was unremarkable as was 
a chest x-ray study.  He was advised to quit smoking.  

On April 2002 VA cardiovascular examination, the examiner 
noted that the appellant's hypertension was well-controlled 
on medication (Inderal); that he did not have any cardiac 
problems; that past electrocardiograms were normal; that a 
January 2002 chest x-ray was unremarkable; that appellant 
denied chest pain and shortness of breath; that there was no 
history of stroke/myocardial infarction; and that there was 
no cardiopulmonary disease.  Blood pressure readings were 
recorded as 146/92, 136/90, and 142/86.  Clinically, the 
heart was unremarkable.  Essential hypertension, well-
controlled with beta blockers, was diagnosed.  

Since the pertinent clinical evidence clearly establishes 
that diastolic blood pressure readings are not predominantly 
110 or more; systolic blood pressure readings are not 
predominantly 200 or more; and no cardiomegaly or other 
hypertensive vascular disease symptomatology has been 
clinically shown, an evaluation in excess of the currently 
assigned 10 percent for appellant's hypertension is not 
warranted under either the old or amended Code 7101.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
pertaining to functional impairment.  However, it is 
reiterated that, according to recent medical evidence, there 
are no significant hypertensive vascular abnormalities or 
functional limitations.  Additionally, an extraschedular 
evaluation is not for consideration, since the evidence does 
not show that the well-controlled hypertension presents such 
an unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected hypertension, and the 
clinical evidence does not show that that disability, in and 
of itself, markedly interferes with his employability, given 
that it has been clinically shown to be well-controlled with 
medication.  Since the preponderance of the evidence is 
against allowance of an increased evaluation for appellant's 
service-connected hypertension, the benefit-of-the-doubt 
doctrine is inapplicable.  


ORDER

An increased rating in excess of 40 percent for traumatic 
arthritis and degenerative discogenic disease of the lumbar 
spine, for the period prior to September 23, 2002, an initial 
evaluation in excess of 10 percent for left knee arthritis, 
status post meniscectomy, an increased rating in excess of 10 
percent for left knee instability, status post meniscectomy, 
and an increased rating in excess of 10 percent for 
hypertension are denied.  The appeal is disallowed to this 
extent.  


REMAND

With respect to the remaining issue of entitlement to an 
increased rating in excess of 40 percent for traumatic 
arthritis and degenerative discogenic disease of the lumbar 
spine, for the period on and subsequent to September 23, 
2002, under the new version of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher evaluation.  Additionally, there are 
other new criteria under the changes effective in September 
2003 that are also for application.

Although a January 2003 VA orthopedic examination was 
conducted and the back disability was clinically evaluated, 
the examiner did not address the question of whether or not 
appellant's service-connected low back disability results in 
incapacitating episodes.  For the period in question, the 
evidentiary record does not currently include any recent VA 
clinical evidence as to whether or not appellant's service-
connected low back disability results in incapacitating 
episodes.  Adequate VA examinations, such as neurologic and 
orthopedic examinations, to specifically address this 
question and to determine the current nature and severity of 
the service-connected low back disability are deemed 
warranted for the Board to equitably decide this appellate 
issue, and should therefore be obtained.  

Accordingly, this remaining appellate issue is REMANDED to 
the RO for the following:

1.  With respect to the issue of 
entitlement to an increased 
evaluation in excess of 40 percent 
for the service-connected low back 
disability, for the period on and 
subsequent to September 23, 2002, 
the RO should arrange appropriate VA 
examinations, such as orthopedic and 
neurologic examinations.  All 
indicated tests and studies should 
be performed.  Neurological findings 
set out should include 
identification of any nerve or nerve 
groups effected.

The examiners should be made aware 
of the applicable diagnostic 
criteria under the old and new 
versions of Diagnostic Code 5293 for 
rating intervertebral disc syndrome, 
set out in 38 C.F.R. § 4.71a, and 
specifically report clinical 
findings that address those rating 
criteria.  

The examiners should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected low back disability and 
their current severity.  

The examiners should state whether 
the service-connected back 
disability results in any 
incapacitating episodes; and if so, 
describe them in adequate detail 
(such as nature, duration, 
frequency, and severity thereof).  

The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional 
restrictions from pain on motion, 
and the effect the service-connected 
low back disability has upon 
appellant's daily activities.  See 
DeLuca and 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2001).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should be described 
in adequate detail.  

2.  The RO should review any 
additional evidence and readjudicate 
the remaining appellate issue of 
entitlement to an increased rating 
in excess of 40 percent for 
traumatic arthritis and degenerative 
discogenic disease of the lumbar 
spine, for the period on and 
subsequent to September 23, 2002, 
with consideration of applicable 
court precedents and statutory and 
regulatory provisions (including, 
but not limited to, the old and new 
versions of VA's Schedule for rating 
back disorders, to the extent 
applicable).  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



